Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.786 Filed 03/31/21 Page 1 of 24




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 VINCE NICOLAS VAN VLECK,                          Case No. 20-11635

       Plaintiff,                                  Stephanie Dawkins Davis
 v.                                                United States District Judge

 LEIKIN, INGBER & WINTERS, P.C.,

      Defendant.
 ___________________________ /

             OPINION AND ORDER GRANTING MOTION TO
             DISMISS (ECF No. 26) AND TERMINATING ALL
            PENDING MOTIONS AS MOOT (ECF Nos. 9, 38, 43)

I.    PROCEDURAL HISTORY

      Plaintiff, Vince Nicolas Van Vleck, filed this lawsuit against the law firm of

Leikin, Inger & Winters, PC on June 22, 2020. (ECF No. 1). Van Vleck asserts

violations of the Fair Debt Collections Practices Act, 15 U.S.C. § 1692 et seq.

(FDCPA) arising from defendant’s in-person service of process on Van Vleck

while the Michigan Governor’s declaration of emergency and stay-at-home orders

were in place due to the COVID-19 pandemic. Defendant has filed a motion to

dismiss the complaint, arguing that Van Vleck has failed to sufficiently allege

Article III standing to assert his claims under the FDCPA. (ECF No. 26). That

motion is fully briefed, and the Court held a video hearing on the motion on March

17, 2021, pursuant to notice. (ECF Nos. 28, 32, 42).


                                         1
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.787 Filed 03/31/21 Page 2 of 24




       For the reasons set forth below, the court concludes that Van Vleck has not

sufficiently alleged Article III standing to assert his claims under the FDCPA and

accordingly, his complaint is DISMISSED.

II.    FACTUAL BACKGROUND

       On April 23, 2020, Van Vleck was personally served with a suit filed by

Ingber to collect a debt owed to Ingber’s client. (ECF 1, PageID.9, ¶ 30). Van

Vleck believed that, because of the process server’s age, the process server “was at

a high risk group to [sic] the effects of COVID-19” and therefore “could be a super

spreader” of the COVID-19 virus. Id. at ¶ 43, PageID.11. Van Vleck cried after

being served because he was afraid he had caught COVID-19 and would give it to

his family. Id. at ¶ 46, PageID.12. He also spoke to his doctor about his contact

with the process server. Id. at ¶ 47, PageID.12.

       The summons served on Van Vleck was the SCAO 1 form that is pre-printed

to indicate that a defendant has 21 days after personal service to answer the

complaint. (ECF 1-1, PageID.27). The SCAO form did not disclose that, on

March 23, 2020, the Michigan Supreme Court suspended the need to a respond to a

complaint during the period of the COVID-19 state of emergency. (ECF No. 1,

¶ 24, PageID.6; Mich. Sup. Ct. Adm. Order 2020-03). Van Vleck contends that


       1
          “SCAO” is an acronym for the State Court Administrative Office, which is the
administrative agency of the Michigan Supreme Court.
https://courts.michigan.gov/administration/scao/pages/default.aspx (last accessed 3/22/21).

                                                2
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.788 Filed 03/31/21 Page 3 of 24




defendant’s actions violated the FDCPA and Michigan’s Regulation of Collection

Practices Act (RCPA) as it relates to him because serving process during the period

in which the State of Michigan was under various orders restricting public

gatherings was “harassment,” under §§ 1692c and 1692d. He also alleges that the

use of the SCAO form violated the rights of a class of people because the

representation in the SCAO summons that the plaintiff had 21 days to answer the

complaint in the Collection Case was false or misleading, in violation of § 1692e.

III.   DISCUSSION

       A.    Standard of Review

       A challenge to a party’s Article III standing invokes a federal court’s subject

matter jurisdiction and is properly raised by a motion made under Federal Rule of

Civil Procedure 12(b)(1). In re Blasingame, 585 B.R. 850, 858 (B.A.P. 6th Cir.

2018), aff’d, 920 F.3d 384 (6th Cir. 2019) (citing Allstate Ins. Co. v. Global Med.

Billing, Inc., 520 Fed. Appx. 409, 410-11 (6th Cir. 2013) (unpublished) (citations

omitted); Kepley v. Lanz, 715 F.3d 969, 972 (6th Cir. 2013)). As explained in

McQueary v. Colvin, 2017 WL 63034, at *3 (W.D. Ky. Jan. 5, 2017), a Rule

12(b)(1) motion to dismiss for lack of subject matter jurisdiction “can challenge

the sufficiency of the pleading itself (facial attack) or the factual existence of

subject matter jurisdiction (factual attack).” Cartwright v. Garner, 751 F.3d 752,

759 (6th Cir. 2014) (citing United States v. Ritchie, 15 F.3d 592, 598 (6th Cir.


                                           3
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.789 Filed 03/31/21 Page 4 of 24




1994)). “A facial attack is a challenge to the sufficiency of the pleading itself. On

such a motion, the court must take the material allegations of the petition as true

and construed in the light most favorable to the nonmoving party.” McQueary, at

*3 (quoting Ritchie, 15 F.3d at 598); see also Cartwright, 751 F.3d at 759 (“A

facial attack goes to the question of whether the plaintiff has alleged a basis for

subject matter jurisdiction, and the Court takes the allegations of the complaint as

true for purposes of the Rule 12(b)(1) analysis”). “A factual attack, on the other

hand, is not a challenge to the sufficiency of the pleading’s allegations, but a

challenge to the factual existence of subject matter jurisdiction.” McQueary, at *3

(quoting Ritchie, 15 F.3d at 598). And, where a plaintiff relies on evidence outside

the complaint to support a standing claim, the challenge is factual, and the Court

instead must assess the factual basis for jurisdiction by weighing the evidence

tendered. Forgy v. Stumbo, 378 F. Supp. 2d 774, 776 (E.D. Ky. 2005) (citing DLX,

Inc. v. Kentucky, 381 F.3d 511, 516 (6th Cir. 2004)); see also Kardules v. City of

Columbus, 95 F.3d 1335, 1347 n. 4 (6th Cir. 1996) (The Sixth Circuit has

recognized a district court's authority to consider extrinsic evidence when

addressing the issue of standing.). Here, defendant makes a facial attack, asserting

that Van Vleck’s complaint fails to identify a sufficiently concrete harm, as

required by Article III, except as to the assertion that Van Vleck fails to show his

injury is akin to battery, where defendant relies on evidence outside the complaint.


                                           4
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.790 Filed 03/31/21 Page 5 of 24




      B.     Standing

      Article III of the Constitution empowers the federal judiciary to decide

“Cases” and “Controversies,” U.S. CONST. art. III, § 2, “a limitation long

understood to confine the federal courts to concrete disputes presented in a form

historically recognized as appropriate for judicial resolution in the Anglo-

American legal tradition.” Larkin v. Finance System of Green Bay, Inc., 982 F.3d

1060 (7th Cir. 2020) (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341

(2006). To invoke the jurisdiction of a federal court, a plaintiff must demonstrate

that he has standing to sue, a requirement “rooted in the traditional understanding

of a case or controversy.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

Spokeo, 136 S. Ct. at 1547. To establish standing, a plaintiff has the burden to

establish that he has “(1) suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial ruling.” Id. At the pleading stage, the standing inquiry asks

whether the complaint “clearly ... allege[s] facts demonstrating each element” of

the standing inquiry. Id. (quotation marks omitted).

      As discussed below, the primary dispute before the court is whether Van

Vleck suffered an injury in fact. “To establish injury in fact, a plaintiff must show

that he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete

and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id.


                                            5
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.791 Filed 03/31/21 Page 6 of 24




at 1548 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). The

key question here is whether Van Vleck has alleged an injury that is “both concrete

and particularized.” Id.

      As the Larkin court explains, particularization is generally easy to

understand. An injury is particularized if it “affect[s] the plaintiff in a personal and

individual way.” Id. (quoting Lujan, 504 U.S. at 560 n.1). The claimed injury

cannot be a generalized grievance shared by all members of the public.

DaimlerChrysler Corp., 547 U.S. at 342-44. Rather, the plaintiff himself must

have personally suffered an actual injury or an imminent threat of injury. Id.; see

also Thole v. U.S. Bank N.A., 140 S. Ct. 1615, 1619 (2020) (affirming a dismissal

for lack of standing because the plaintiffs themselves had no stake in the lawsuit).

On the other hand, concreteness is more challenging. “A concrete injury must be

de facto; that is, it must actually exist.” Larkin, 982 F.3d at 1064 (quoting Spokeo,

136 S. Ct. at 1548 (quotation marks omitted)). That is, a concrete injury is one that

is “real, ... not abstract.” Id. (quotation marks omitted). But “concrete” does not

necessarily mean “tangible.” Both tangible and intangible harms can satisfy the

concreteness requirement, although tangible injuries—e.g., physical harms and

monetary losses—are “easier to recognize.” Id. at 1549.

      Larkin further explains that intangible harms often raise more difficult

injury-in-fact questions. In the context of suits seeking relief for statutory


                                           6
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.792 Filed 03/31/21 Page 7 of 24




violations, “both history and the judgment of Congress play important roles” in the

analysis. Id. (citation omitted). Congress may identify and elevate historically

non-cognizable intangible harms to the status of cognizable injuries, and when it

does so, “its judgment is ... instructive and important.” Id. But congressional

judgment is not conclusive. Instead, as the Supreme Court emphasized in Spokeo,

a congressional decision to create a cause of action “does not mean that a plaintiff

automatically satisfies the injury-in-fact requirement whenever a statute grants a

person a statutory right and purports to authorize that person to sue to vindicate

that right.” Id. Because Congress cannot override the case-or-controversy

requirement, “Article III standing requires a concrete injury even in the context of

a statutory violation.” Id. With these principles in mind, the court will evaluate

Van Vleck’s contention that he has alleged a sufficiently concrete injury and thus

has standing to assert the claims in this lawsuit.

             1.     Count I – 15 U.S.C. §§ 1692d(1) and 1692c(a)(1)

      Van Vleck alleges the personal service of a summons and complaint in a

debt collection matter was not necessary to sustain or protect life or to conduct

minimum basic operations under the Governor’s EO. Accordingly, Van Vleck

maintains that defendant violated the EO by effectuating personal service on Van

Vleck. Van Vleck likens such conduct to abuse of process and common law




                                           7
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.793 Filed 03/31/21 Page 8 of 24




battery. 2 Van Vleck alleges that defendant’s conduct violated the FDCPA’s

prohibition on using or threatening to use violence or other criminal means to harm

the physical person, reputation or property of another person. 15 U.S.C.

§ 1692d(1). Van Vleck also contends that such service violated the FDCPA’s

prohibition on communicating with a consumer at a place known or which should

be known as inconvenient to the consumer. 15 U.S.C. § 1692c(a)(1).

       In its motion to dismiss, defendant contends that Van Vleck’s fear of

contracting COVID-19 is not a sufficiently concrete injury such that he has

standing to assert this claim. Defendant relies primarily on Buchholz v. Meyer

Njus Tanick, PA, 946 F.3d 855, 860 (6th Cir. 2020) in support of its argument. In

Buchholz, the plaintiff alleged that he suffered emotional distress when he received

debt collection letters that misled him into fearing he would be sued if he did not

promptly pay the debt. Id. at 859. The trial court dismissed Buchholz’s complaint,

holding that he lacked standing to sue based on these alleged injuries. Id. On

appeal, Buchholz argued that his emotional distress and fear of litigation was a

harm that was sufficiently concrete to justify his standing in federal court. Id. at

863. The Court found this argument dubious, noting the rule that “general

emotional ‘harm,’ no matter how deeply felt, cannot suffice for injury-in-fact for


       2
         Van Vleck also mentions the common law tort of trespass in his response to the motion
to dismiss. This theory, however, is not mentioned in the complaint and accordingly, will not be
addressed further.

                                               8
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.794 Filed 03/31/21 Page 9 of 24




standing purposes.” Id. at 861, 864-865 (citing Humane Society of United States v.

Babbitt, 46 F.3d 93, 98 (D.C. Cir. 1995) and Hein v. Freedom From Religion

Found., Inc., 551 U.S. 587, 619-620 (2007)). The Court did not reach the issue,

however, because Buchholz’s emotional distress claim related to a fear of future

harm, “an ‘injury’ that is rarely cognizable.” Id. at 865. The Court explained that,

in order for a future-oriented fear to be sufficiently “concrete” to confer standing,

“it is not enough that the future injury is reasonably likely to occur – the

‘threatened injury must be certainly impending.’” Id. (citations omitted). The

Court concluded that Buchholz lacked standing because the threat of litigation was

not “certainly impending” at the time he filed his FDCPA complaint. Based on

Buchholz, defendant argues that Van Vleck’s claim is not based on a “certainly

impending” harm, but instead, is based on a speculative fear of contracting

COVID-19. Van Vleck does not allege that the process server had COVID-19 so

defendant argues that any chance of contracting COVID-19 from the brief outdoor

encounter was extremely remote.

      In response, Van Vleck argues that his FDCPA claims in Count I are akin to

the common law torts of battery and abuse of process because process was served

at a time when all persons in Michigan were subject to the Governor’s order to stay

at home and a willful violation of that order was a misdemeanor. Van Vleck

asserts that under the EO, he had an absolute right to be “free from the criminal


                                           9
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.795 Filed 03/31/21 Page 10 of 24




approach of a process server to serve a debt collection lawsuit.” (ECF No. 28,

PageID.543). Van Vleck also argues that Buchholz is not applicable because his

claim does not hinge on a fear of a potential risk of harm. Van Vleck maintains

that even if Buchholz were applicable, he still has Article III standing because his

emotional response was caused directly by the in-person service of process. Van

Vleck argues that the EO had the force of law and defendant knew or should have

known that it was inconvenient to communicate with Van Vleck in person during a

pandemic. Van Vleck also points out that Buchholz expressly declined to decide

whether a bare anxiety allegation failed to satisfy the injury-in-fact requirement.

The concurring opinion stated that Justice Thomas’ concurrence in Spokeo,

“suggests that mental harms arising from the violation of only personal rights

create Article III cases.” Buchholz, at 872 (Murphy, J., concurring) (citing Spokeo,

136 S. Ct. at 1550-53) (Thomas, J., concurring), and noted that, “courts have

allowed recoveries for mental anxiety alone when caused by an attempted battery.”

Id. at 873-74 (citations omitted).

       A plaintiff is the master of his complaint and likewise, controls his own

theories of standing. Here, Van Vleck is not primarily relying on anxiety created

by the fear of contracting COVID-19 as his injury-in-fact as to his claims under

§ 1692(d)(1). Rather, the claimed basis for establishing injury-in-fact is that the

service of process here was akin to the common law torts of abuse of process and


                                          10
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.796 Filed 03/31/21 Page 11 of 24




battery. The Eleventh Circuit Court of Appeals ably describes how a plaintiff can

attempt to show a direct harm in this way. To succeed on this theory, he needs to

show that the violation bears “a ‘close relationship’ to a traditionally redressable

harm.” Muransky v. Godiva Chocolatier, Inc., 979 F.3d 917, 931 (11th Cir. 2020)

(quoting Spokeo, 136 S. Ct. at 1549) (citation omitted). Muransky cautions against

overcomplicating the simple instruction that a court must examine whether a new

harm is similar to an old harm. Id. at 931. In Muransky, the plaintiff sought to

establish injury-in-fact by comparing the defendant’s violation of FACTA (Fair

and Accurate Credit Transactions Act) to the common law tort of breach of

confidence. The defendant violated FACTA by disclosing too many digits of the

plaintiff’s credit card number on his receipt. A breach of confidence involves “the

unconsented, unprivileged disclosure to a third party of nonpublic information that

the defendant has learned within a confidential relationship.” Id. at 932. The court

rejected the plaintiff’s attempt to draw a parallel between the FACTA violation and

the common law breach of confidence tort, stating that there was no disclosure to a

third party alleged by the plaintiff, and the plaintiff failed to allege any type of

confidential relationship between himself and the store who issued the receipt.

Under such circumstances, the court concluded that there was no “close

relationship” between the FACTA violation and the tort of breach of confidence.

Id. The court acknowledged that the “fit” between a traditionally understood harm


                                           11
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.797 Filed 03/31/21 Page 12 of 24




and a more recent statutory cause of action “need not be perfect,” but the

association in Muransky was found to be “strained,” at best. Accordingly, the

court concluded that the plaintiff did not plead an injury that “has been

traditionally regarded as providing a basis for a lawsuit.” Id. (quoting Spokeo, 136

S.Ct. at 1549).

      Here, as explained above, Van Vleck likens his injury-in-fact to battery and

abuse of process. Each of these common law torts will be examined in turn. In

Jordan v. National City Bank, 2014 WL 1233718 (Mich. App. Mar. 25, 2014), the

court identified the following elements that must be pleaded for an abuse of

process claim: “To recover upon a theory of abuse of process, a plaintiff must

plead and prove (1) an ulterior purpose and (2) an act in the use of process which is

improper in the regular prosecution of the proceeding.” (Quoting Friedman v.

Dozorc, 412 Mich. 1, 30 (1981)). Although not well-elucidated in Van Vleck’s

response to the motion to dismiss, he does suggest in the complaint that the

personal service was effectuated for the purpose of depriving him and the putative

class members of their right to delay responding to the summons and complaint

under the EO, in order to prompt a response from the recipient in regard to the

debt. (ECF No. 1, ¶ 56). This is so because the summons served on Van Vleck

was the SCAO form that is pre-printed to indicate that a defendant has 21 days

after personal service to answer the complaint. (ECF 1-1, PageID.27). The SCAO


                                         12
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.798 Filed 03/31/21 Page 13 of 24




form did not disclose that, on March 23, 2020, the Michigan Supreme Court

suspended the need to a respond to a complaint during the period of the COVID-19

state of emergency. (ECF No. 1, at ¶ 24, PageID.6; MSC AO 2020-03). Yet, the

court is not convinced that a reasonable inference may be drawn from defendant’s

failure to inform Van Vleck of the extension of time that its ulterior purpose was to

deprive him and others of their right to delay.

      Regardless of defendant’s intent in failing to inform Van Vleck of the

extended time in which he had to answer the complaint, the complaint does not

sufficiently allege any impropriety in the service of process. While the Governor’s

EO generally required Michigan citizens to “stay at home,” it allowed workers to

leave their homes as necessary to work to sustain or protect life or to “conduct

minimum basic operations.” That initiating and serving lawsuits falls within the

confines of “minimum basic operations” is made clear by the Michigan Supreme

Court Administrative Order 2020-3, which extended all deadlines pertaining to

case initiation and the filing of initial responsive pleadings in all civil and probate

matters during the pendency of the state of emergency declared by the Governor,

but which also expressly indicated that litigants were free to pursue litigation:

             This order in no way prohibits or restricts a litigant from
             commencing a proceeding whenever the litigant chooses,
             nor does it suspend or toll any time period that must
             elapse before the commencement of an action or
             proceeding. Courts must have a system in place to allow
             filings without face-to-face contact to ensure that routine

                                           13
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.799 Filed 03/31/21 Page 14 of 24




             matters, such as filing of estates in probate court and
             appointment of a personal representative in a decedent’s
             estate, may occur without unnecessary delay and be
             disposed via electronic or other means.

See Michigan Supreme Court AO 2020-3,

https://courts.michigan.gov/Courts/MichiganSupremeCourt/rules/court-rules-

admin-matters/Administrative%20Orders/2020-08_2020-05-

01_FormattedOrder_AmendtAO2020-3.pdf (last accessed 3/16/21) (emphasis in

original). 3 And, while the Michigan Supreme Court amended a number of

Michigan Court Rules during the pendency of the state of emergency, the rules

regarding service of process were not among them.

https://courts.michigan.gov/Courts/MichiganSupremeCourt/rules/Documents/Adm

inistrative%20Orders.pdf (last accessed 3/16/21). Indeed, the Michigan Supreme

Court must have contemplated that service of process would continue as allowed

by Mich. Ct. Rule 2.105, or it would not have extended the time for litigants to

answer complaints. Given that in-person service of process is one of two options

permitted under Rule 2.105 for individuals, had the Court intended to preclude

such service, much like it did with restricting in-person court activity, it would

have expressly indicated as much or modified the court rule, as it so modified other



      3
         The Governor’s Executive Order 2020-58 essentially mirrors the Michigan Supreme
Court AO 2020-3. See https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-526795-
-,00.html (last accessed 3/31/21).

                                           14
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.800 Filed 03/31/21 Page 15 of 24




court rules to address the pandemic. Notably, the AO focuses on reducing face-to-

face contact for court proceedings, and does not indicate that in-person service of

process falls within its scope. The complaint here does not allege an impropriety

in the service of process, as required by the tort of abuse of process. Accordingly,

the court finds that the complaint here fails to allege a sufficiently close

relationship between the alleged violation of the FCDPA and the common law tort

of abuse of process.

      The court reaches the same conclusion for Van Vleck’s battery theory.

Under Michigan law, the elements of assault and battery are as follows:

             An assault is “any intentional unlawful offer of corporal
             injury to another person by force, or force unlawfully
             directed toward the person of another, under
             circumstances which create a well-founded apprehension
             of imminent contact, coupled with the apparent present
             ability to accomplish the contact.” Espinoza v. Thomas,
             189 Mich. App 110, 119; 472 NW2d 16 (1991). This
             Court defined battery as “the wilful and harmful or
             offensive touching of another person which results from
             an act intended to cause such contact.” Id. [Smith v.
             Stolberg, 231 Mich. App 256, 260; 586 NW2d 103
             (1998).]

Burrell v. Cty. of Macomb, No. 295637, 2011 WL 1879622, at *2 (Mich. Ct. App.

May 17, 2011). Van Vleck does not allege that the process server engaged in

conduct akin to an assault. Rather, he claims that the service of process bears a

close relationship to a battery. But, he offers little analysis regarding this claim nor

any authority suggesting that the conduct of the process server would constitute a

                                           15
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.801 Filed 03/31/21 Page 16 of 24




“battery” under Michigan law, or even something akin to it. See McPherson v.

Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (“[I]ssues adverted to in a

perfunctory manner, unaccompanied by some effort at developed argumentation,

are deemed waived. It is not sufficient for a party to mention a possible argument

in the most skeletal way, leaving the court to ... put flesh on its bones.”) (quoting

Citizens Awareness Network, Inc. v. United States Nuclear Regulatory Comm’n, 59

F.3d 284, 293-94 (1st Cir. 1995) (citation omitted)); see also Emerson v. Novartis

Pharm. Corp., 446 Fed. Appx. 733, 736 (6th Cir. 2011) (quoting United States v.

Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (per curiam) (“‘Judges are not like pigs,

hunting for truffles’ that might be buried in the record.”). Notably, while not a

perfect analogy, defendant raises the point that postal carriers and Amazon drivers

were neither precluded from nor arrested for delivering non-essential packages and

certified mail. See https://about.usps.com/newsroom/service-alerts/pdf/usps-

continuity-of-operations-03-20-2020.pdf (last accessed 3/22/21). This further

buttresses the court’s conclusion that Van Vleck has not come forward with any

authority suggesting that in-person service of process during the pendency of the

state of emergency and the stay-at-home orders is conduct akin to a common law

battery. Accordingly, the court finds that the complaint here fails to allege a

sufficiently close relationship between the alleged violation of the FCDPA and the

common law tort of battery.


                                          16
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.802 Filed 03/31/21 Page 17 of 24




      Next, Van Vleck alleges that the in-person service of process violated

§ 1692c(a)(1), which bans debt collectors from communicating with “the

consumer” at “any unusual time or place or a time or place known or which should

be known to be inconvenient to the consumer.” According to this provision, a debt

collector may presume that “the convenient time for communicating with a

consumer is after 8 o’clock antemeridian and before 9 o’clock postmeridian, local

time at the consumer’s location.” 15 U.S.C. § 1692c(a)(1). Van Vleck does not

allege that service of process occurred outside the hours specified in the statute.

Moreover, Van Vleck has not offered any authority for the proposition that service

of process at one’s home falls within the prohibitions of this statutory provision.

He seems to suggest that any in-person service of process during the Governor’s

state of emergency was prohibited and thus, must be “inconvenient.” Yet, as

explained above, in-person service of process was not expressly barred during the

state of emergency and while the Governor’s stay-at-home order was in effect.

While the statute speaks of inconvenience in terms of time of day and/or place, it is

unclear whether in-person service of process during what can only be characterized

as a once-in-a-lifetime pandemic falls within the parameters of “inconvenient” as

that term is used in the statute. In any event, the court need not reach a conclusion

on this question as it has little bearing on the more salient consideration – whether

Van Vleck has sufficiently alleged an injury-in-fact to support his claim of


                                          17
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.803 Filed 03/31/21 Page 18 of 24




standing. Unlike Van Vleck’s claims under § 1692d(1), the alleged injury-in-fact

for this claim under § 1692c(a)(1) is based on his fear of contracting COVID-19.

This issue is controlled by Buchholz, where the Sixth Circuit concluded the claim

at issue related to a fear of future harm, “an ‘injury’ that is rarely cognizable.” Id.

at 865. The Court explained that, in order for a future-oriented fear to be

sufficiently “concrete” to confer standing, “it is not enough that the future injury is

reasonably likely to occur – the ‘threatened injury must be certainly impending.’”

Id. (citations omitted). The Court found that Buchholz lacked standing because the

alleged harm – the threat of litigation – was not “certainly impending” at the time

he filed his FDCPA complaint. Here, Van Vleck’s claim is also not based on a

“certainly impending” harm, but instead, is based on a speculative fear of

contracting COVID-19. Van Vleck does not allege that the process server had

COVID-19 and the court concludes that the fear of contracting COVID-19 from a

brief outdoor encounter is an alleged injury that is far too speculative to support

standing. Accordingly, the court finds that Van Vleck has not alleged an injury-in-

fact sufficient to support Article III standing for this claim.

             2.     Count II – 15 U.S.C. § 1692e(2)(A)

      Section 1692e of the FDCPA prohibits debt collectors from making “false,

deceptive, or misleading communications in connection with the collection of any

debt.” 15 U.S.C. § 1692e. This provision provides a non-exhaustive list of


                                           18
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.804 Filed 03/31/21 Page 19 of 24




violations, including prohibiting a false representation of “the character, amount, or

legal status of any debt.” 15 U.S.C. § 1692e(2)(A). To violate § 1692e, a

statement must be “materially false or misleading, that is, the statement must be

technically false, and one which would tend to mislead or confuse the reasonable

unsophisticated consumer.” McNamee v. Nationstar Mortg. LLC, 2021 WL

201189, at *5 (S.D. Ohio Jan. 20, 2021) (quoting Newton v. Portfolio Recovery

Assocs., LLC, 2014 WL 340414, at *6 (S.D. Ohio Jan. 30, 2014)). To fall within

the ambit of the FDCPA, a communication regarding debt collection must also

have the “animating purpose” of inducing payment by the debtor. Grden v. Leikin

Ingber & Winters PC, 643 F.3d 169, 173 (6th Cir. 2011). While defendant did not

move to dismiss the complaint pursuant to Rule 12(b)(6), the court notes that it is

difficult to see how a summons and complaint, even with an incorrect deadline,

constitutes a false representation regarding the “character, amount, or legal status

of any debt.”

      Moving on to standing, defendant argues that Van Vleck’s mistaken belief

that he had only 21 days to answer the complaint is not a concrete injury.

Defendant argues that under Lyshe v. Levy, 854 F.3d 855 (6th Cir. 2017), Van

Vleck cannot establish a concrete harm. The plaintiff in Lyshe received discovery

in a state court case from the defendant debt-collector that misrepresented the

terms under which the discovery had to be answered. The Lyshe court found that


                                          19
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.805 Filed 03/31/21 Page 20 of 24




misrepresentations concerning state court procedures “was not the type of harm the

FDCPA was designed to prevent” and, even if it were, the plaintiff did not allege

that he acted on the misinformation. Id. Similarly, to the extent Van Vleck was

misled regarding the deadline to answer the complaint, such a misstatement

regarding the deadline does not appear to be the kind of harm that the FDCPA was

designed to prevent.

      Plaintiff relies on Adams v. Seterus, Inc., 2019 WL 4735157, at *3 (E.D.

Mich. Sept. 27, 2019) as a counter to Lyshe. There, the plaintiff alleged that the

defendant’s misrepresentations that they would lose their home could “induc[e]

homeowners into inaction or delay in asserting possible defenses, such that they

may wrongfully lose their homes as a result.” Id. (citing Martin v. Trott Law, P.C.,

265 F.Supp.3d 731, 747 (E.D. Mich. 2017) (deceptive communications could lead

a plaintiff to “make decisions detrimental to his personal financial position or legal

rights that he otherwise would [not] make, if he were fully and accurately

informed”). Van Vleck says that because of the incorrect 21-day deadline, he took

actions inconsistent with the extension provided by the Administrative Order.

Specifically, he filed an answer in state court, hired an attorney, and borrowed

money to pay a discounted settlement to resolve the matter so he would not have to

go to court. (ECF No. 1, ¶¶ 49-53). In the court’s view, Van Vleck has not alleged

that he took any detrimental actions in reliance on the representation regarding the


                                          20
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.806 Filed 03/31/21 Page 21 of 24




answer deadline. The steps that Van Vleck took because of the misstated 21-day

deadline are not indicative of an injury. He would have been required to answer

the complaint at some point regardless of the misstated deadline, and filing an

answer is not “detrimental to his personal financial position or legal rights.” See

Martin, supra.

      The remaining steps taken by Van Vleck – hiring a lawyer and resolving the

matter with the advice of counsel – are not injuries caused by the misstatement.

Van Vleck does not dispute that he owed the debt and taking actions to resolve an

undisputed debt are quite unlike the circumstances in Adams, where the plaintiffs

alleged that their reliance on the defendant’s misrepresentations caused them to

take actions that could lead to losing their homes. Here, Van Vleck chose to hire a

lawyer and take his advice to resolve the debt, a decision that did not result from

the 21-day misstatement. A decision to hire a lawyer is not detrimental reliance.

Were this so, hiring a lawyer to defend against any summons and complaint that

contained any misstatement of fact could support a misrepresentation claim, a

proposition for which Van Vleck offers no authority. Further, to the extent that

Van Vleck asserts harm from addressing the debt, choosing to resolve the debt is

precisely the type of “self-inflicted” injury that will not support standing. As

explained in Buchholz, at the pleading stage, the plaintiff’s burden of “alleging that

their injury is ‘fairly traceable’” to the defendant’s challenged conduct is


                                          21
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.807 Filed 03/31/21 Page 22 of 24




“relatively modest[.]” Id. at 866 (quoting Bennett v. Spear, 520 U.S. 154, 171

(1997)). Thus, harms that flow “indirectly from the action in question can be said

to be ‘fairly traceable’ to that action for standing purposes.” Id. (quoting Focus on

the Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1273 (11th Cir.

2003)). Yet, a plaintiff cannot meet the traceability requirement where an injury is

“so completely due to the [plaintiff’s] own fault as to break the causal chain.” Id.

(quoting Petro-Chem Processing, Inc. v. E.P.A., 866 F.2d 433, 438 (D.C. Cir.

1989) (quoting 13 Wright, Miller & Cooper, Federal Practice and Procedure §

3531.5, at 458 (2d ed. 1984)). Here, the causal chain is plainly broken because

Van Vleck’s alleged injury – resolution of the admittedly owed debt – is the result

of advice of counsel, not the 21-day misstatement. Again, the crux of the matter is

that Van Vleck has not alleged any detrimental reliance. Accordingly, he has

alleged no harm that is fairly traceable to defendant’s conduct and does not have

standing to assert this claim.

      C.     Supplemental Jurisdiction

      Where, as here, the court has “dismissed all claims over which it has

original jurisdiction,” 28 U.S.C. § 1367(c)(3), the Sixth Circuit has repeatedly

advised that the district courts should not exercise supplemental jurisdiction over

state law claims. See e.g., Brown v. Cassens Transport Co., 546 F.3d 347, 363




                                         22
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.808 Filed 03/31/21 Page 23 of 24




(6th Cir. 2008). Accordingly, Van Vleck’s state law claims are dismissed without

prejudice.

      D.     Remaining Pending Motions

      Also pending before the court is Van Vleck’s motion to certify the class

action. However, when it is determined that a plaintiff such as Van Vleck does not

have an individual claim, he cannot serve as a class representative and the motion

to certify the class must be denied as moot. Moore v. First Advantage Enterprise

Screening Corp., 2013 WL 1662959 (N.D. Ohio Apr. 17, 2013) (citing Chambers

v. American Trans. Air, 17 F.3d 998, 1006 (7th Cir. 1994) (District court decision

to deny class certification motion as moot affirmed on appeal because “an

individual bringing an action on behalf of a class must be a member of the class

and ‘possess the same interest and suffer the same injury’ as members of the class.

Having no individual cause of action, [plaintiff] cannot represent a class.”) (citing

Schlesinger v. Reservists Committee to Stop the War, 418 U.S. 208, 216 (1974));

see also Black v. Gen’l Information Solutions, LLC, 2018 WL 1070868, *11 (N.D.

Ohio Feb. 26, 2018) (same); Ahmed v. Univ. of Toledo, 822 F.2d 26, 28 (6th Cir.

1987) (“Shipp [v. Memphis Area Office, Tennessee Dep’t of Emp. Sec., 581 F.2d

1167 (6th Cir. 1978] … held, following East Texas Motor Freight Systems, Inc. v.

Rodriguez, 431 U.S. 395 (1977), that where a prospective plaintiff class

representative was found to have no meritorious claim himself, and no class had


                                          23
Case 4:20-cv-11635-SDD-EAS ECF No. 47, PageID.809 Filed 03/31/21 Page 24 of 24




ever been certified, dismissal of the individual claim eliminated any basis for

adjudicating the class claims.”). Accordingly, the Motion to Certify the Class

Action (ECF No. 9) is DENIED as moot, as are the Motion to Stay the Decision

on Plaintiff’s Motion for Class Certification (ECF No. 38) and the Renewed

Motion to Consolidate Cases (ECF No. 43).

IV.   CONCLUSION AND ORDER

      For the reasons set forth above, defendant’s motion to dismiss is

GRANTED and plaintiff’s complaint is DISMISSED without prejudice and all

other pending motions are DENIED as moot.

      IT IS SO ORDERED.

Date: March 31, 2021                      s/Stephanie Dawkins Davis
                                          Stephanie Dawkins Davis
                                          United States District Judge




                                         24
